                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


TIMOTHY JOSEPH JONES,                                )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:19-CV-388-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 30]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 24],
DENIES defendant's motion for judgment on the pleadings [D.E. 27], and REMANDS the action
to the Commissioner.


This Judgment Filed and Entered on March 1, 2021, and Copies To:
Jonathan Blair Biser                                 (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
March 1, 2021                                (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:19-cv-00388-D Document 32 Filed 03/01/21 Page 1 of 1
